 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          KIRK RISHOR,                                      CASE NO. C18-708 MJP

11                                  Petitioner,               AMENDED ORDER RE:
                                                              MOTION TO APPOINT COUNSEL
12                  v.

13          UNITED STATES OF AMERICA,

14                                  Respondent.

15

16          The Court had previously filed an order re: Government’s Response to Petition and

17   Motion to Appoint Counsel in which Petitioner’s request to have appointed counsel assist him in

18   obtaining “transcripts, filings and motions” concerning the state court cases which form the

19   background for the petition pending before this Court. (Dkt. No. 13.) In granting the motion, the

20   Court ordered the matter referred to the Pro Bono Panel for identification of an attorney to assist

21   Petitioner in the manner he requires.” (Id. at 2.)

22          The Court revises that order as follows:

23

24


     ORDER RE: GOV’T RESPONSE & APPT OF COUNSEL - 1
 1          The Court GRANTS Petitioner’s limited request for appointment of counsel and refers

 2   this matter to the Federal Public Defender for identification of an attorney who can assist

 3   Petitioner in the manner he requires. Once counsel makes an appearance for Petitioner in that

 4   limited capacity, the Court will issue a briefing schedule for both sides on the pending petition.

 5   The remainder of this matter will be STAYED until that time.

 6          The clerk is ordered to provide copies of this order to Petitioner, the Federal Public

 7   Defender’s Office, and to all other counsel.

 8          Dated October 9, 2018.

 9

10
                                                           A
                                                           The Honorable Marsha J. Pechman
                                                           United States Senior District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: GOV’T RESPONSE & APPT OF COUNSEL - 2
